C. A. 8th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted. Brief of petitioner must be received by the Clerk and served upon opposing counsel on or before 3 p.m., March 1, 1993. Brief of respondent must be received by the Clerk and served upon opposing counsel on or before 3 p.m., *1075March 31, 1993. A reply brief, if any, must be received by the Clerk and served upon opposing counsel on or before 3 p.m., April 12, 1993. This Court’s Rule 29 does not apply. The case is set for oral argument during the session beginning April 19, 1993.